Citation Nr: 1013255	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-11 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from April 
1973 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

As support for his claim, the Veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.

The Board subsequently, in January 2009, remanded the claim 
to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  This necessary 
additional development of the claim, however, could not be 
completed because the RO and AMC were unable to locate the 
Veteran.  But the Board has since learned of his 
whereabouts, so is again remanding the claim to the RO via 
the AMC to try and complete this necessary additional 
development of the claim.

The Board also recently, in March 2010, advanced this appeal 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Following the Board's prior remand in January 2009, the 
remand and rating development team in Huntington, West 
Virginia, attempted to contact the Veteran by way of a 
letter in March 2009 to try and obtain additional 
information concerning his alleged personal/sexual assault 
stressors that he believes caused him to develop PTSD.  A 
questionnaire was enclosed to facilitate providing this 
necessary information, and he was requested to complete and 
return it.  He also was given the opportunity to identify 
sources of relevant evaluation or treatment, including from 
private physicians or at the local Vet Center, etc.

Also in March 2009, the U. S. Postal Service returned the 
Board's remand order to the Board as undeliverable (citing 
"no such number"), so the Board sent the Veteran another 
copy of that remand that same month to his address of record 
since, apparently, that was the only address the Board had.

In April 2009, after giving him time to respond to those 
letters and not hearing back from him, the AMC instead sent 
a supplemental statement of the case (SSOC) to the Veteran's 
designated representative - California Department of 
Veterans Affairs, indicating the AMC had completed the 
remand development.  The AMC also asked the representative 
to complete and submit the enclosed VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
within 30 days of that letter or, in lieu of that form, 
additional argument by memorandum or letter.  The AMC went 
on to indicate that, upon receipt of this competed form, the 
case would immediately be returned to the Board for further 
consideration of the appeal.

The AMC more recently tried to send the Veteran a copy of 
the SSOC in January 2010, again to his address of record, 
but the U. S. Postal Service also returned it as 
undeliverable (citing an "insufficient address").

The Board even more recently sent a letter to the Veteran in 
February 2010, again to his address of record, concerning 
the return (recertification) of his appeal to the Board.

In March 2010, however, the Board received a letter from 
J.O., LCSW/MPH, on behalf of the Veteran.  J.O. is a 
clinical social worker at the Oakland VA Mental Health 
Clinic.  He was the person that requested to advance the 
Veteran's appeal on the docket (which, as mentioned, the 
Board since has done).  He also indicated, however, the 
Veteran is engaged in treatment, but is homeless, living in 
a vehicle on the streets of Oakland.  So it now appears 
there is a means of contacting the Veteran, albeit possibly 
only through this clinical social worker, to in turn permit 
completion of the necessary additional development of his 
claim.




Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In accordance with 38 C.F.R. § 
3.304(f)(4), send the Veteran an 
appropriate stressor development letter.  
[Note:  instead of trying to send this 
letter to the Veteran directly, since he 
is homeless send it instead to J.O., 
LCSW/MPH, a clinical social worker who 
apparently is involved in the Veteran's 
treatment.  This clinical social worker 
practices at the Oakland VA Mental Health 
Clinic, VA Northern California Health Care 
System, and may be located at 150 Muir 
Road, Martinez, California 94553.]

This stressor development letter, sent to 
the Veteran through this clinical social 
worker, is to notify the Veteran that his 
claimed personal assault stressor in 
service may be corroborated by evidence 
from sources other than his service 
records, as defined in this regulation.  
All specific examples of alternative 
sources of evidence listed in 
§ 3.304(f)(4) must be included in this 
notification letter.  And he must be given 
an opportunity to submit this type of 
alternative supporting evidence.



2.  Upon receipt of any additional 
evidence in response to this 38 C.F.R. 
§ 3.304(f)(4) notice, undertake any and 
all further development action indicated 
by the evidence.  Then make a preliminary 
determination as to whether there is any 
credible supporting evidence that the 
Veteran was assaulted or witnessed the 
assault of others during his military 
service.  Put a statement of this 
determination in the claims file.

3.  If at least one stressor is verified, 
or there is confirmation of the type of 
behavior change or other activity 
contemplated by 38 C.F.R. § 3.304(f)(4) 
as indicative of personal/sexual assault, 
schedule the Veteran for a VA psychiatric 
examination for an opinion concerning the 
likelihood (very likely, as likely as not, 
or unlikely) that he has consequent PTSD.  
All necessary diagnostic testing and 
evaluation needed to make this 
determination should be performed.  The 
designated examiner must review the claims 
file, including a complete copy of this 
remand, for the Veteran's pertinent 
medical and other history.  The examiner 
should be instructed that only a verified 
stressor (or behavior/activity of the type 
contemplated by 38 C.F.R. § 3.304(f)(4) as 
suggestive of personal or sexual assault) 
may be considered as a potential cause of 
the PTSD.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.



4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

